The plaintiff in error, hereinafter called defendant, was convicted in the county court of Pittsburg county of the unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $250 and imprisonment in the county jail for a period of 30 days.
The evidence of the state was that the officers with a search warrant visited the premises of the defendant; that this place was a place of public resort; that it was a place where people congregated to drink intoxicating liquor; that the officers found 250 quarts of Choctaw beer; that they found a beer vat in the back yard of the place, with a man making beer, but this man escaped; *Page 252 
that there was a high board fence around part of the place which concealed people going there from the road; that several persons, including a police officer from McAlester, were found at the place, drinking beer; that they broke the bottles containing this beer on a rock at the back end of the lot, and that it had the usual smell of beer, and that the bottles, when struck on the rock, exploded with a loud noise. The sheriff qualified by saying that he had been familiar with Choctaw beer since he was a little boy, that he drank some of this beer, and that it was intoxicating.
Defendant's counsel, cross-examining the sheriff as to his knowledge of the place as being a place of public resort and a place where intoxicating liquor was sold and drank, brought out the fact that the officers had watched this place and had raided it a number of times, each time finding intoxicating liquor.
The defendant did not take the witness stand, but sought to show by the men who were there drinking that the beer was not intoxicating.
At a recent sitting of this court in Logan v. State,51 Okla. Cr. 448, 3 P.2d 748, this court affirmed another conviction against this defendant for a like offense. It appears from the record and from the records of this court that the defendant is a persistent and flagrant violator of the law.
An examination of the record discloses that the defendant had a fair trial and that the evidence supports the verdict of the jury.
The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur. *Page 253